Citation Nr: 0212597	
Decision Date: 09/20/02    Archive Date: 09/26/02

DOCKET NO.  02-00 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to an effective date prior to October 20, 1998, 
for an award of service connection for schizophrenia.


REPRESENTATION

Appellant represented by:	Jewish War Veterans of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. H. Eskenazi, Counsel


INTRODUCTION

The veteran had active service from March 1974 to July 1974, 
and from April 1980 to August 1981.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 1999 decision of the 
Department of Veterans Affairs (VA) 
Regional Office (RO) and Insurance Center in Philadelphia, 
Pennsylvania, which awarded service connection for 
schizophrenia, effective from October 20, 1998.


FINDINGS OF FACT

1.  The veteran was notified of the evidence needed to 
substantiate his claim, and all relevant evidence necessary 
for an equitable disposition of this appeal was obtained.

2.  In a September 1985 decision, the Board denied the 
veteran's claim for service connection for an acquired 
psychiatric disorder.

3.  In February 1988, the veteran filed a claim for service 
connection for a nervous condition; the RO requested evidence 
from the veteran in a March 1988 letter, but the veteran did 
not respond to that letter.

4.  On February 24, 1997, the veteran filed a claim for 
service connection for a nervous condition and a mental 
disorder.  

5.  A VA medical opinion dated on October 20, 1998, indicates 
that the veteran currently has a chronic schizophrenia, 
undifferentiated type, which began during the veteran's 
military service.  

6.  In a January 1999 decision, service connection was 
awarded for schizophrenia, undifferentiated type, effective 
from October 20, 1998.


CONCLUSION OF LAW

The requirements for assigning an effective date of February 
24, 1997, for an award of service connection for 
schizophrenia, have been met.  38 U.S.C.A. §§ 5103, 5103A, 
5107, 5110 (West 1991 & Supp. 2002); 66 Fed. Reg. 45,620, 
45,630-32 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.159); 38 C.F.R. § 3.400 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

This appeal arises out of the veteran's claim that he should 
be assigned an earlier effective date for his award of 
service connection for schizophrenia.  Essentially, he claims 
that he has had schizophrenia since service, and as such, he 
should be assigned an effective date much earlier than the 
current effective date of October 20, 1998.

As a preliminary matter, the Board notes that on November 9, 
2000, the Veterans Claims Assistance Act of 2000 (VCAA), was 
enacted.  Pub. L. No. 106-475, 114 Stat. 2096 (2000); see 
38 U.S.C.A. §§ 5103, 5103A (West Supp. 2002).  Among other 
things, the VCAA amended 38 U.S.C.A. § 5103 to clarify VA's 
duty to notify claimants and their representatives of any 
information that is necessary to substantiate the claim for 
benefits.  The VCAA also created 38 U.S.C.A. § 5103A, which 
codifies VA's duty to assist, and essentially provides that 
VA will make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate a claim.  
Implementing regulations for the VCAA were subsequently 
enacted, which were also made effective November 9, 2000, for 
the most part.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified in pertinent part at 38 C.F.R. §§ 3.102, 3.159).  
The intended effect of the implementing regulations was to 
establish clear provisions consistent with the intent of 
Congress regarding the timing and scope of assistance VA will 
provide to claimants who file a claim for benefits.  66 Fed. 
Reg. 45,620 (Aug. 29, 2001).  Both the VCAA and the 
implementing regulations are applicable in the present case, 
and will be collectively referred to as "the VCAA." 

Although the RO did not explicitly consider the provisions of 
the VCAA in this appeal, the Board finds no prejudice to the 
veteran in proceeding with this appeal, as the requirements 
under the VCAA were essentially met.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (when the Board addresses a matter 
not addressed by the RO, the Board must provide an adequate 
statement of reasons and bases as to why there is not 
prejudice to the appellant). 

One of the requirements under the VCAA is that VA notify a 
claimant of any information or evidence that is necessary to 
substantiate the claim, including which portion of evidence 
the claimant should provide, and which portion VA would 
attempt to obtain.  38 U.S.C.A. § 5103; see Quartuccio v. 
Principi, 16 Vet. App.  183, 187 (2002) (requiring VA to 
notify the veteran of what evidence he was required to 
provide and what evidence VA would attempt to obtain).  In 
the present case, in letters dated in March 1988 and November 
1997, the RO informed the veteran of the type of evidence 
needed to reopen and substantiate his claim for service 
connection.  The RO informed the veteran that the best type 
of evidence would be statements from physicians who treated 
him for the claimed condition, or statements from persons who 
served with him.  The RO informed him that they were 
requesting records from the VA medical center in 
Philadelphia, Pennsylvania.  The RO also requested that the 
veteran complete authorization forms for release of 
information from other physicians.  The RO asked the veteran 
to send in records from his treating physicians if he had 
them.  In December 1997, the RO sent requests for records to 
the treating physicians that the veteran identified.  The RO 
also sent the veteran a letter dated that same month 
informing him of the records they had requested.  In short, 
the Board is satisfied that the RO kept the veteran informed 
of the information needed to substantiate his claim, as well 
as what records the RO would attempt to obtain, and what 
records the veteran should provide.  See 38 U.S.C.A. § 5103.  

The VCAA also requires that VA make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A.  The record 
reveals that throughout this appeal, the RO attempted to 
obtain records identified by the veteran.  The RO also 
scheduled the veteran for VA examinations in connection with 
his claim for service connection for a psychiatric disorder.  
Although the veteran failed to report to an examination 
scheduled in March 1997, he was later rescheduled for an 
examination in June 1997, and a copy of that examination 
report is of record.  The veteran testified at a hearing in 
support of his claim in April 2002, and a copy of that 
hearing transcript is in the file.  The Board is unaware of 
any additional relevant evidence that should be obtained in 
this case prior to proceeding with appellate review, 
particularly in light of the favorable outcome in this 
appeal.  In short, the Board finds that the case is ready for 
appellate review.  See 38 U.S.C.A. § 5103A.

A brief review of the history of this appeal is as follows.  
In August 1981, the veteran filed a claim for service 
connection for a nervous disorder.  That claim was denied by 
the Board in an August 1985 final decision.  38 U.S.C.A. 
§ 7104.  Following the Board's decision, in February 1988, 
the veteran submitted a new claim for service connection for 
a nervous condition.  By letter dated in March 1988, the RO 
informed the veteran that because his claim had previously 
been denied, he needed to submit new and material evidence to 
reopen his claim.  The RO informed the veteran of the type of 
evidence to submit, and stated that until they received such 
evidence, they could take no further action on his claim.  
Enclosed with that letter was a copy of the veteran's 
appellate rights.  

The veteran did not respond to the RO's March 1988 letter.  
According to 38 C.F.R. § 3.158(a), where evidence requested 
in connection with a claim to reopen is not furnished within 
one year after the date of request, the claim will be 
considered abandoned.  After the expiration of one year, 
further action will not be taken unless a new claim is 
received.  38 C.F.R. § 3.158(a).  Should the right to 
benefits be established, compensation shall commence not 
earlier than the date of filing the new claim.  Id.  As such, 
the Board finds that the veteran abandoned his February 1988 
claim.

In February 1997, the veteran submitted another claim for 
service connection for a nervous condition and a mental 
disorder.  Although the RO awarded service connection for 
pension benefits in a June 1997 decision, the RO did not 
address the claim for service connection for a nervous 
condition until a May 1998 rating decision, at which time the 
RO found that new and material evidence had not been 
presented to reopen that claim.  Following that decision, in 
August 1998, the veteran submitted a new claim for service 
connection for a nervous condition.  He stated that he was 
getting treatment at the VA medical center in Philadelphia.  
In October 1998, the RO received a medical statement from a 
VA psychiatrist at the VA medical center in Philadelphia, PA, 
who indicated that the veteran currently had chronic 
schizophrenia, undifferentiated type, which began during his 
military service.  Consequently, in a January 1999 decision, 
the RO awarded service connection for schizophrenia, 
effective from October 20, 1998, which was the date of the VA 
medical opinion. 

In response to the veteran's disagreement with the effective 
date for service connection, the RO explained to the veteran 
in a November 2001 statement of the case (SOC) that they 
assigned an effective date based on the date that entitlement 
to service connection arose.  In April 2002, the veteran 
appeared at a hearing before the undersigned, and presented 
testimony in support of his claim for an earlier effective 
date.  The veteran was uncertain about the date that he first 
sought treatment at the VA medical center in Philadelphia, 
but he thought that it may have been in August 1998.  

According to VA law, except as otherwise provided, the 
effective date of an award of compensation based on an 
original claim or a claim reopened after a final adjudication 
shall be fixed in accordance with the facts found, but shall 
not be earlier than the date of receipt of the claim, or the 
date entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400.  If new and material evidence 
was received after a final disallowance, the effective date 
will be  the date of receipt of the new claim or date 
entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(q)(1)(ii).

In the present case, the veteran's claim for service 
connection for an acquired psychiatric disorder was 
previously denied by the Board in a September 1985 decision.  
The finality of the September 1985 Board decision precludes 
consideration of an effective date for the award of service 
connection prior to the date of that decision.  See 
38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(q)(1)(ii).  In 
determining the proper effective date in this case, the Board 
will closely examine the record following the September 1985 
Board decision to ascertain the date that the veteran's new 
claim for service connection for schizophrenia was received, 
and the date that entitlement arose.  

As noted earlier, following the Board's September 1985 
decision, the veteran submitted a new claim for service 
connection for a nervous condition in February 1988.  
However, despite the RO's March 1988 written request for 
additional evidence, the veteran did not respond to that 
letter, and did not follow-up on his claim within a year of 
the RO's letter.  As such, the Board finds that the veteran 
abandoned his February 1988 claim.  See 38 C.F.R. § 3.158(a).

Subsequent to the February 1988 claim, the veteran submitted 
another claim at the RO in February 1997.  The RO did not 
adjudicate that claim until a May 1998 rating decision, at 
which time the RO found that new and material evidence had 
not been presented to reopen a claim for service connection 
for a nervous disorder.  Following that decision, in August 
1998, the veteran submitted a new claim for service 
connection for a nervous condition.  In a January 1999 rating 
decision, the RO awarded the veteran's claim for service 
connection for schizophrenia.  

Considering the foregoing, the Board finds that the veteran's 
February 1997 claim was the claim leading to the January 1999 
favorable rating decision for the following reasons.  The 
February 1997 claim contained a clear expression requesting 
service connection for a nervous condition and mental 
disorder.  The RO did not address that issue until a May 1998 
rating decision.  Although the May 1998 rating decision 
denied the veteran's claim, the Board finds that the 
veteran's August 1998 claim can reasonably be construed as a 
timely notice of disagreement as to the May 1998 rating 
decision.  As such, the Board finds that February 24, 1997, 
is the proper date of the claim in this appeal.  

The Board will now examine the date entitlement arose.  The 
record contains a clear VA opinion dated in October 1998, 
indicating that the veteran was entitled to service 
connection for schizophrenia.  A careful review of the record 
indicates that October 1998 is the earliest date in which the 
medical evidence establishes not only that the veteran had a 
diagnosis of schizophrenia, but that it was positively 
associated with his active service.  However, prior to that 
time the record includes a June 1997 VA examination report, 
which contains a diagnosis of chronic paranoid schizophrenia.  
Although the examiner did not express an opinion as to 
whether the veteran's schizophrenia was related to his active 
service, he also did not negate such a relationship.  
Moreover, the examiner indicated that the veteran's claims 
file was not available for review.

In light of the foregoing, the Board finds that the record 
raises a doubt as to whether entitlement to service 
connection for schizophrenia arose prior to October 20, 1998, 
particularly as the record contains a diagnosis of 
schizophrenia prior to that time.  As such, the Board finds 
that resolving all doubt in the veteran's favor, the proper 
effective date should be the date of the veteran's claim for 
service connection, which, as discussed earlier in this 
decision, is February 24, 1997.  

Although the Board finds that the veteran is entitled to an 
effective date in February 1997, for an award of service 
connection for schizophrenia, the Board finds no basis for 
assigning an effective date prior to that time, for reasons 
explained above.  Specifically, the finality of the Board 
decision issued in September 1985 precludes an effective date 
prior to that time.  Moreover, following the Board's 
decision, and prior to the February 1997 claim, there is no 
other statement or evidence that could be construed as a 
claim for service connection, other than the February 1988 
claim, which the veteran had abandoned.  In short, the 
veteran is entitled to an effective date of February 24, 
1997, for an award of service connection for schizophrenia, 
but no earlier.  


ORDER

The requirements for assigning an effective date of February 
24, 1997, for an award of service connection for 
schizophrenia, is granted, subject to the rules and 
regulations governing awards of monetary benefits.  



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

